           Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA



  UNITED STATESOFAMERICA

                                                   C.RIMINAL COMPLAINT
                   V.                              (Electroniraily Submitted)


CAMERON MICHAEL MACGREGOR                          CASE NUMBER: \         l\ -0'-f~ W\I ~COL ~-C\\
      1, the undersigned, state under oath. that the follow.ing is true and correct to the best of my
knowledge and belieJ:                                                                               ·

                                              COUNT l

      On or about July 29, 2019, in the District ofArizona, within the confines of the Glen
Canyon Natiqnal Recreation Area, an area within the Jurisdiction of the National Park
Service, the defendant, CAMERON MICHAEL MACGREGOR, did unlawfully possess a
controlled substance, that being marijuana, in vi.olation of Title 36, Code of Fe<t~ral
Regulations, Sections 1.3 .a nd 2.35(b)(l).

                                              COUNT2

       On, abo.ut, or between about july l, 2019 to July 29, 2019, in the District of Arizona,
within the confine~ of the Glen Canyon NatiQnal Recreation Area 1 an area within the
jurisdiction of the Natio11al Park Service, tile. defendant, CAMERON MICHAEL
MACGREGOR,, did unlawfully obtain and exercise possession over the prop~rty of anQther
with the purpose to deprive-the owner of the property, in violation of Title 36, Code of Federal
Regulations, S~ctions 1.3 and 2.30(a)(1) ..

        I further state that I am a sworn Law enforcement Ranger with the National P11rk Service, and
that this Complaint is based on the .following facts:

                  SEE ATTACHED AFFIDAVIT INCORPRATED HEREIN.

Continued on the:attached sheet <ctnd made a part hereof:       ~        Yes    D   No


REVIEWED BY: Is AU.SA Paul V. Stearns
              Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 2 of 9




-1L      Pur.suantto 28 U.S.C. § 1746(2), I declare
         that the foregoing. is true and correct.

Matthew Popores, Ranger, NPS
Complain.int's Name and Title


_x__ Swom by Telephone

July 29, 2019 at 8:14 p.m.                                Flagstaff, Arizona
Date/rime                                                 City and.State




C~milleD. Bibles, U.S. Magistrate Judge
Name & Title of Judicial Office                           ·signature of Judicial 0Jf1<.:er




                                                      2
       Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 3 of 9




                     UNITED STATES DlSTRlCT COURT
                         DISTRICT OF ARIZONA

               ELECTRONICALLY SUBMlTTED AFFIDAVIT

      Yollr affia11t, Ranger Matthew Popores, hereby states under oath as follows:

      1.      Your affiant is a US Patk Ranger with the National Park Service

(NPS), United States Department of the IntGtior, a11d he is presently assigned to the

Wahweap District at Glen Canyon National Recreation Area. Ynur affiant has

been employed by the NPS siltce 2010 and has worked as a federal law

enforcement officer in New Jersey, Nevada, Utah, and Arizona: Your affiant has

received specialized ti'aining
                             .
                               at the Federal Law Enforcement Training Centet,
                                                                            .




completing the Land Management Police Training, Your affiant has extensive

training and e~perience. in investigating incidents involving criminal violations.

      2.     The information contained in this affidavit is from your affiarit's

personal knowledge, as well as from information prbvided to ymtr affiant by other

law enforcement officers and/or witnesses including those listed herein. Beca:use

this affidavit is being submitted to establish probable cause, your affiant has not

listed each item and every fact known regarding this investigation.

                                    Investigation

      3.     On July 29, 2019, at about 9:40 am, Glen Canyon Disp~tch was

advised by an Aramark (the authorized concessionaire at Wahweap) managerthat

they wanted to report a theft of alcohol by an errip1oyee. Your affiant requested

that the manager come to the District Ranger's Office to file the rep01t.
           Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 4 of 9




      4.      At approximately 11 :40 am, your affiant met with Kristy BROWN .in

the District Ranger's Office parking lot. BROWN identified herself as a manager

for Aramark, who is the_supervisor for the manager of the Wahweap M.arina Store.

BROWN stated that she was told by the manager, Olivia ISKE; that an unidentified

employee      observed    another   employee,   identified   as   Cameron . James

MACGREGOR, Putting alcohol from. the store into a box.             The unidentified

employee later saw MACGREGOR take the box from the store.               When ISKE

confronted MACGREGOR, he admitted to taking the alcohol. MACGREGOR

made a list .of the alcohol he had taken and signed it. BROWN stated that she

believed the list was for the alcohol taken in the last month. MACGREGOR had

been working at the store for about four months. BROWN est1mated the total

amount of alcohol taken to be $368:50. BROWN stated that MACGREGOR said

,he would take the alcohol then pay it back later, bnthad not paid fot the alcohol on

the list.    BROWN also said there were other undocutne11ted accusations that

MACGREGOR was .giving. inerchandise away to other workers. Your affiant
                                                 .




received a copy of the written st~tement.

       .5.     At approximately 12:13 pm, Coconinb County Deputy Plunkett and

your affia1it contacted MACGREGOR at his dorm room in the Wahweap Aramark

housing area.       Your affiant talked to MACGREGOR in. the hallway.

MACGREGOR stated that he had taken alcohol from the store he worked at but

planned to pay it back.


                                                                                   2
       Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 5 of 9




      6.      MACGREGOR allowed Deputy Plunkett and your affiant into his

dorm room.        Your affiant smelled marijua,na upoi1 vntering the room.

MACGREGOR quickiy sprayed the room with deodorizer. Yoµr afffant asked

ab.out marijuana in the -room. MACGREGOR stated friends were in the room

earlier and may h~ve had some.          When questioned about taking the alcohol,

MACGREGOR stated the he had been taking alcohol from the store and paying it

back later.     MACGREGOR stated he did not see a problem with this;

MACGREGOR stated the he had been _p aying the store back through other co-

workers within a short time of tak,ing the alcohol. MACGREGOR stated that he

fell behind on his repayments fot the past rnoJ1th but planned on paying the store

back. MACGREGOR stated that after paying for food, he did not have money for

aicohol. MACGREGOR stated that           he   kept a running tab of what he owed the

store on a. notebook in the store.        The notebook was used to keep track of

temperatures by all the employees. MACGREGOR said after he had paid. an item

back, h~would throw away that sheet.

      7.      MACGREGOR filled out a written statement at your affiant's request.

Within the statement MACGREGOR wrote, "I took beers apd wine out of the

cooler .and took advantage of the syste:n.1.in. a way that I dichi't se~ as theft but as an

advance that was under the table:" MACGREGOR also wrote, "I have taken and

paidhack close to $100 and I still owe about $150-200 which I plan to pay as soon

as I get my money."


                                                                                         3 .
           Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 6 of 9




      8.      Your affiant asked MACGREGOR if         there was any alcohol taken

from the store still in the room.    MACGREGOR stated there was none. Your

affiant asked for ·and received consent to search the room , MACGREGOR then

went into the bathroom. Your affiant had observed a propane blowtor(;h a11d an

open toolbox through the partially open bathroom door.          The access   to the

bathroom was obstrncted by a bunk bed that was in front of the door,. and the view

into the bathroom    was   obstructed. MACGREGOR started picking up items and

walldng behind the door, out of your affiant's view. Deputy Plunkett went into the.

bathroom to ensure MACGREGOR was not destroying evidence or retrieving a

weapon. Your affiant followed. Your affiant observed a g~ass marijuana pipe on

the sink. The bowl of the pipe contained what appeared to be partially burned

manJuan.a.      Your affiant asked MACGREGOR what he was pickil:ig up.

MACGREGQR admitted. that he. was picking up a bong (containing marijuana

residue). MACGREGOR gave your affiant the bong. MACGREGOR and Deputy

Plunkett went into the hallway while your affiant performed the consent search of

the room due to its small size:

      9.       During the s·e atch, your affiant found a White and red rt1etal he:rb

grinder containing marijuana particles, a sma11 cleat glass dish containing burnt

marijuana residue, two bowl pieces for the bong contai.ning burnt rnariju@a

residue, and a multicolored rubber/glass smoking pipe containing burnt marijuana


                                                                                  4
        Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 7 of 9




residue in the bathroom cabinet.       Your affiant located a _green rubber ·skull

containing what appeared to be marijuana. Your affiant also located several hats

with Lake Powell and Reef letterit1'g on the bathroom floor. Yow. affiant located

three Lake Powell t-shirts, three Lake Powell magnets, four Lake Powell shot

glasses, one Lake Powell flask and one Arizona flag bandaµa/neck sleeve. Your

affiant located a drawer with a large number ofWalmart .receipts, but few receipts

from the Aramatk stores. None of the receipts appeared to have be.e n for alcohol.

A tdtal of five hats sold at the store were iocated in the room.

      10.    Your affiant showed MACGREGOR the drug paraphernalia                   and
merchandise.      MACGREGOR admitted the herb grinder, green skull with

marijuana, and multicolored pipe were his but .stated friends owned the rest of the

d'rug paraphernalia. MACGREGOR initially stated that he had only taken one of

the t_.shirts but paid for the. rest of the merchandise. He stated he knew he could

not return the shift ~fter taking and wearing it.          After   fmiher   questioning,

MACGREGOR admitted that all but two hats, one shirt, and the four shot glassGs

were taken from the store without paying for them.

       11.   Your affiant seized the above-mentioned items.; as well as several

receipts -and a price tag for a Reef hat from a Lake Powell store.

       12.     Your affiant was told by Deputy Plunkett, who .had    gone to the marina
store to followup, that a worker at the st9re, Porscha GREYMOUNTAIN, stated

she had seen MACGREGOR take alcohol oh several. ocqasions. Deputy Plunkett


                                                                                      5
          Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 8 of 9




 found the notebook referenced by MACGREGOR. Deputy Plunkettsaid that there

' were notes in what was identified as MACGREGOR'-s bandwritingin the :notebook

 foritems including alcohol, pain relievers, and food iten'ls.

         13.    Your affiant weighed the marijuana foun:d in the .green skull container.

 It totaled 0.65 grams.       Your affiaht also peifohned     a   field/NIK t~st on the

 substance, which tested positive for marijuana.

         14.    Based on trainmg and experience, your affiant lmows that marijuana

 is .a Schedule I controlled substance that is illegal to possess and consume,

                                       Conclusion

         15 .   Based on the foregoing, your affiant respectfully submits that there is

 pi'obable cause to believe th"1t Carrieron Michael MACGREGOR violated federai

 law; 36 C.F.R. §§ 2.35(b)(2) and 2.30(a)(2).

         16.    Your affamt is respectfully seeking an arrest wan-ant for Cameron

 Michael MACGREGOR.

       Pur:rnant to 28 U.S.C. § 1746(2), I declare under penalty ofperjurythat
 the foregoing is true and correct.



  Date



 -~Sworn by Telephone




                                                                                       6
         Case 3:19-mj-04203-CDB Document 1 Filed 07/29/19 Page 9 of 9




July 29, 2019 at 8:14 p.m.
Dateffime                              Camille D. Bibles
                                       United States Magistrate Judge




                                                                        7
